DETAILED ACTION

Status of Application
Claims 1-15 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 05/29/2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbert et al (hereinafter Halbert), U.S. Publication No. 2017/0063394 A1, in view of Wang et al (hereinafter Wang), U.S. Patent No. 10,185,499 B1.
Referring to claims 1 and 10, taking claim 1 as exemplary, Halbert discloses a memory device [fig. 1, memory module 130] comprising:
a memory [paragraph 84, “memory array(s)”] configured to receive data through a first path [paragraph 84, fig. 5, receiving data 542 through top path (see upper arrow showing data 542 travelling along path directly to 546 which then goes to memory array(s)); “Host 510 provides data 542 to memory 520 for writing to the memory array(s)”] from a host processor provided outside the memory device [fig. 5, Host 510; also see fig. 1 where processor 110 represents a processing unit of a host, paragraph 31]; and
an information gatherer [fig. 5, element 522] configured to receive the data through a second path connected to the first path [fig. 5, second path branching from 
Halbert does not explicitly disclose a processing in memory (PIM) device.
However, Wang discloses a processing in memory (PIM) device [the CDIMM 502 equivalent to the claimed PIM device since CDIMM has processing capability in the form of Compute Module 510; also see fig. 1B showing CDIMM 122], in order to provide system performance speed-ups, conserve board area, and consume less power [col. 6, lines 16-35].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the device of Halbert to provide system performance speed-ups, conserve board area, and consume less power. It is for this reason one of ordinary skill in the art would have been motivated to implement a processing in memory (PIM) device.
Referring to claims 2 and 11, taking claim 2 as exemplary, the modified Halbert discloses the PIM device of claim 1, wherein the memory is further configured to return the data [Wang, col. 8, lines 54-55, lines 62-64, col. 9, lines 12-18, issuing read command for the data and DIMM 108 will provide the data] and the information gatherer is further configured to return the information according to a request of the host 
Referring to claim 6, the modified Halbert discloses the PIM device of claim 1, wherein the information gatherer comprises a processor [fig. 5, element 514] configured to process the data to generate the information [col. 15, lines 61-67], and at least one register configured to store settings regarding the information [fig. 5, elements 512, 513], the settings being received from the host processor [col. 15, lines 51-61].
Referring to claim 8, the modified Halbert discloses the PIM device of claim 1, wherein the PIM device is any one of a dynamic random access memory (DRAM) [Wang, col. 2, lines 42-49], a high band memory (HBM), or a load reduced dual in-line memory module (LRDIMM).
Referring to claim 9, Halbert discloses a computing system comprising:
a host processor [fig. 5, Host 510; also see fig. 1 where processor 110 represents a processing unit of a host, paragraph 31]; and

the memory device is configured to transfer the data to the memory via a first path [paragraph 84, fig. 5, receiving data 542 through top path (see upper arrow showing data 542 travelling along path directly to 546 which then goes to memory array(s)); “Host 510 provides data 542 to memory 520 for writing to the memory array(s)”] and to transfer the information to the information gatherer via a second path [fig. 5, second path branching from top arrow bath; second path connecting to element 522] connected to the first path [fig. 5, second path branching from first path].
Halbert does not explicitly disclose a processing in memory (PIM) device;
the host processor requests any one or any combination of the data and the information from the memory device, and
the memory device is further configured to return the data from the memory in response to a request for the data, and to return the information from the information gatherer in response to a request for the information.
processing in memory (PIM) device [fig. 5, the CDIMM 502 equivalent to the claimed PIM device since CDIMM has processing capability in the form of Compute Module 510; also see fig. 1B showing CDIMM 122];
the host processor requests any one or any combination of the data [col. 8, lines 54-55, lines 62-64, col. 9, lines 12-18, issuing read command for the data and DIMM 108 will provide the data] and the information from the PIM device [fig. 1B, CDIMM 122], and
the PIM device is further configured to return the data from the memory in response to a request for the data [col. 8, lines 54-55, lines 62-64, col. 9, lines 12-18, issuing read command for the data and DIMM 108 will provide the data], and to return the information from the information gatherer [figs. 2B, 1B, 5, compute module equivalent to “information gatherer”] in response to a request for the information [col. 8, lines 54-61, After a wait time, host controller 102 can issue a read command (RD) to near-memory compute module which will, in part, cause near-memory compute module to either forward RD command from host controller 102 directly to DIMM 108 or intercept and decode command (the read command in this case is indicative of a request for “the information” since it is intercepted and decoded by the near memory compute module); col. 9, lines 19-21, near memory compute module will compute operation results and provide said operation results to the host as shown in fig. 2B (step 223); col. 6, lines 6-15, compute module can perform operations such as data transformation for datasets any many other operations provided in the citation that can gather data, perform computations on the data, and return the computed data], in order 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of Halbert to provide system performance speed-ups, conserve board area, and consume less power. It is for this reason one of ordinary skill in the art would have been motivated to implement a processing in memory (PIM) device; the host processor requests any one or any combination of the data and the information from the memory device, and the memory device is further configured to return the data from the memory in response to a request for the data, and to return the information from the information gatherer in response to a request for the information.
Referring to claim 15, the modified Halbert discloses a non-transitory computer-readable recording storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 10 [Wang, col. 5, lines 4-6].
Claims 3, 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbert, in view of Wang, as applied to claims 1, 2, 10, and 11 above, and further in view of Khan et al (hereinafter Khan), U.S. Publication No. 2019/0272121 A1.
Referring to claims 3 and 12, taking claim 3 as exemplary, the modified Halbert does not explicitly disclose the PIM device of claim 2, wherein according to a request of the host processor, the memory returns the data to the host processor through the first path, and

However, Khan discloses wherein according to a request of the host processor [fig. 5, controller 106, paragraph 22, “In operation, and as described herein, the memory controller 106 may provide a request to the media access circuitry 108”], the memory returns the data to the host processor through the first path [fig. 5, left side path connecting 502 and 108; paragraph 22, “The memory controller 106 may send a read command to the storage/memory media region 502, receive the data”], and
the information gatherer [fig. 5, element 130] returns the information to the host processor through the second path [fig. 5, right side path connecting 130 and 108; paragraph 22, “Conversely, the tensor logic unit 150 may read data from the compute media region 504, perform ECC correction on the read data using the tensor ECC unit, and provide the data to the memory controller 106”], in order to provide less complex circuitry while still enabling in-memory computations to occur [paragraph 13].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the PIM device of the modified Halbert to provide less complex circuitry while still enabling in-memory computations to occur. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein according to a request of the host processor, the memory returns the data to the host processor through the first path, and the information gatherer returns the information to the host processor through the second path.
Referring to claims 5 and 14, taking claim 5 as exemplary, the modified Halbert does not explicitly disclose the PIM device of claim 1, further comprising a memory buffer to temporarily store the data transferred from the host processor, wherein
the memory buffer transfers the data to the memory through the first path and transfers the data to the information gatherer through the second path.
However, Khan discloses a memory buffer [fig. 5, element 502] to temporarily store the data transferred from the host processor [fig. 5, paragraphs 1, 22, “In operation, and as described herein, the memory controller 106 may provide a request to the media access circuitry 108 (e.g., to the tensor logic unit 130) to perform an in-memory compute operation on a set of data, and provide, with the request, location data indicative of a location of the data in the storage/memory media region 502”; “Management of a memory media (e.g., the device or material that data is written to and read from) is typically performed by a memory controller of a computer. The memory controller may receive commands from a host (e.g., a processor of a compute device executing an application) to write to and/or read from the memory media”, hence the host has previously written the data to the storage/memory media region 502], wherein
the memory buffer transfers the data to the memory [fig. 5, element 504] through the first path [fig. 5, left side path connecting 502 and 108] and transfers the data to the information gatherer [fig. 5, element 130] through the second path [fig. 5, right side path connecting 130 and 108; paragraph 22, “In response, the tensor logic unit 130 reads the data from the location in the storage/media region 502, writes the data to the compute media region 504”, looking at fig. 5 and the only read/write ports available on 502, the data from 502 is transferred through the left side path and transferred to the tensor logic 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the PIM device of the modified Halbert to provide less complex circuitry while still enabling in-memory computations to occur. It is for this reason one of ordinary skill in the art would have been motivated to implement a memory buffer to temporarily store the data transferred from the host processor, wherein the memory buffer transfers the data to the memory through the first path and transfers the data to the information gatherer through the second path.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbert, in view of Wang, as applied to claim 6 above, and further in view of Tawara et al (hereinafter Tawara), U.S. Publication No. 2006/0080485 A1.
Referring to claim 7, the modified Halbert does not explicitly disclose the PIM device of claim 6, wherein the information gatherer comprises at least one of an enabling register to store information whether or not to gather the information from the data, a range register to store a range for gathering the information, a mask register to store a type of information, or an information register file to store the information generated according to the settings.
However, Tawara discloses wherein the information gatherer comprises at least one of an enabling register to store information whether or not to gather the information from the data, a range register to store a range for gathering the information [paragraph 4, “data stored in a store region at one address (source address) is sequentially read 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the PIM device of the modified Halbert to provide easy handling of a change in the address range. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the information gatherer comprises at least one of an enabling register to store information whether or not to gather the information from the data, a range register to store a range for gathering the information, a mask register to store a type of information, or an information register file to store the information generated according to the settings.


Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly .
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein: the returning of the data from the memory comprises returning the data to the host processor through a third path; and the returning of the information from the information gatherer comprises returning the information to the host processor through a fourth path that connects the third path to the information gatherer, in combination with other recited limitations in claim 13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khang et al, U.S. Publication No. 2019/0294567 A1, discloses a media access circuitry capable of communicating with the memory media through the communication paths at the predefined locations [Abstract] and If the media access circuitry 108 is capable of performing the compute request, the memory controller 106 may further be configured to write resulting data (e.g., the result of a requested compute operation) to the memory media 110 [paragraph 18].
Murphy, U.S. Patent No. 9,997,232 B2, discloses a processing in memory (PIM) memory device [fig. 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Farley Abad/Primary Examiner, Art Unit 2181